PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Stuelpnagel et al.
Application No. 13/426,157
Filed: 21 Mar 2012
For: ASSAY SYSTEMS FOR DETERMINATION OF FETAL COPY NUMBER VARIATION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “RENEWED PETITION TO ACCEPT AN UNINTENTIONALLY DELAYED CLAIM FOR PRIORITY UNDER 37 CFR § 1.78” filed March 5, 2021. The petition is being treated under 37 C.F.R § 1.78(e) and (c). This decision is also in response to the “PETITION TO EXPEDITE UNDER 37 C.F.R. § 1.182 IN SUPPORT OF RENEWED PETITION TO ACCEPT AN UNINTENTIONALLY DELAYED CLAIM FOR PRIORITY UNDER 37 C.F.R. § 1.78”, also filed on March 5, 2021. 

The petition under 37 CFR 1.182 is GRANTED.

The petition for expedited consideration includes payment of the petition fee under 1.182.  The relief requested is warranted.  Accordingly, the petition under 37 CFR 1.78 is being considered out of turn.

The petition under 37 C.F.R § 1.78(e) and (c) is GRANTED.

Effective with patent applications filed under 35 U.S.C. 111(a) or 363 on or after September 16, 2012, claims for foreign priority under § 1.55 and claims for priority under § 1.78 must be set forth in an application data sheet. Changes to Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act: Final Rule, 77 Fed. Reg. 48776 (August 14, 2012).

A petition for acceptance of a claim for late priority under 37 CFR §§ 1.78(c) and 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. §§ 120 and 119(e) and 37 CFR §§ 1.78(d)(2) and 1.78(a)(3) of the prior-filed application, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR §§ 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.



was not submitted on filing in an application data sheet. The four and sixteen-month 
periods specified in 37 CFR § 1.78(d)(3)  and (a)(4) have  expired. Thus, the instant 
petition is appropriate.

Further, the nonprovisional application claiming the benefit of the prior-filed provisional 
application (or an intermediate application claiming the benefit of the prior-filed 
provisional application) must have been filed within twelve months of the filing date of 
the prior-filed provisional application.

A petition filed November 4, 2020, treated under 37 C.F.R § 1.78(e) and (c) included the petition fee in the amount of $2100 and a statement of unintentional delay which was construed as that required under item (3). However, the petition was dismissed in a decision mailed November 19, 2020 because the petition was filed more than two years after the date the domestic benefit claim was due. 

The decision advised that before a petition under 37 CFR §§ 1.78(e) and 37 CFR 1.78(c) could be granted, additional information that provided an explanation of the circumstances surrounding the delay that established the entire delay was unintentional was required.

Comes now petitioner with the instant renewed petition with evidence that satisfactorily outlines circumstances surrounding the delay that establishes the entire delay was unintentional in accordance with the March 2, 2020, USPTO Notice Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222.

All the above requirements in the instant application have therefore been satisfied and as such, the late claim for benefit of priority under 35 U.S.C. §§ 120 and 119(e) is accepted as being unintentionally delayed.

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 CFR 1.78(c) and (e) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application(s).  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 211.05.

A corrected Filing Receipt, which includes the priority claim to the prior-filed applications, accompanies this decision on petition.






As the Notice of Allowance has been mailed, this matter is being referred to the Office of Data Management to await the payment of the issue fee and for processing into a patent.


/DOUGLAS I WOOD/
Attorney Advisor, OPET

ATTACHMENT: Corrected Filing Receipt